DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims the subject matter disclosed in PRO application 62/737,580 filed on 09/27/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “node configured to ...” in claim 1, 15, 21, 22, 25, 26, 31 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (fig 9 and page 10, lines 5-7, where, described NBs, eNBs and gNBs are collectively referred as networks nodes) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-12, 15, 21-22, 25-26, 31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2021/0377936 A1), hereinafter, “Yuan” in view of Novlan et al (US 2019/0349079 A1), hereinafter, “Novlan”.
Regarding claim 1, Yuan discloses: A method implemented at an integrated access backhaul, IAB, node configured to communicate with a parent node and a child node (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110 or 210 and child node 240, para [0010] and para [0071]), the method comprising: receiving from the parent node information (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0071], where, IAB-Parent node 110 and IAB-node 120 in reference to fig 1A): indicating a first set of time resources in which the IAB node is to be capable of receiving a downlink backhaul (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006], where, “wherein DL transmission timing is aligned across IAB-nodes and the IAB-donor nodes”, further fig 20A-B to fig 24A-B); and 
a second set of time resources in which an uplink parent backhaul might be scheduled (fig 20A-B to 24A-B, para [0041]-[0045], where, depicts timing resource configuration for UL/DL backhaul transmission, where, “wherein DL transmissions are aligned across IAB nodes and IAB-donor nodes and DL reception and UL reception are aligned at an IAB node”, where, timing resource for BUL T at IAB); Although, Yuan teaches, DL timing and BUL T timing. However, Yuan does not explicitly teach: first set of time resources and second set of time resources; in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node.
Novlan teaches: first set of time resources and second set of time resources (fig 4, para [0041], where, “slot t” equivalent to “first set of time resources” and “slot t+1” equivalent to “second set of time resources”);
in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “first set of time resources and second set of time resources, in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).	
Regarding claims 3 and 21, Yuan discloses: the method of claim 1 and the IAB node of claim 15 (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110 or 210 and child node 240, para [0010] and para [0071]), however, Yuan does not explicitly teach: in response to receiving information indicating the first set of time resources, configuring the IAB node for the time resources of the first set to receive a downlink backhaul 
Novlan teaches: in response to receiving information indicating the first set of time resources, configuring the IAB node for the time resources of the first set to receive a downlink backhaul (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in response to receiving information indicating the first set of time resources, configuring the IAB node for the time resources of the first set to receive a downlink backhaul” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).	
Regarding claim 4, Yuan discloses: The method of claim 3, comprising configuring the IAB node for the time resources of the first set to receive a downlink backhaul (fig 1A, para [0004]-[0006]) by: having a receiver of the IAB node active (fig 1A, para [0004]-[0006], where, “The link between UE 130-2 and the IAB-node 120 is called as an access link including downlink (DL) access link”); and configuring a receiver antenna of the IAB node to be able to receive a downlink backhaul from the parent node (fig 1A-B, para [0006], where, IAB-node 220 receives DL Parent BH from Parent node 210).  
Regarding claim 6, Yuan discloses: The method of claim 1, further comprising scheduling at least one of uplink and downlink links to the child node for the time resources of the first set depending on the capabilities of the IAB node (fig 1A-B, para [0005], where, child node 240 is scheduled with DL child BH and UL child BH).  
Regarding claim 7, Yuan discloses: The method of claim 1, further comprising, in response to receiving information indicating the first set of time resources (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006]), and a scheduling grant for uplink transmission to the parent node for a time resource within the first set, performing an uplink transmission to the parent node during the scheduled time resource (1A-B, para [0005] An advantage of IAB is that backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions)).  
Regarding claim 8, Yuan discloses: The method claim 1 (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006]), However, Yuan does not explicitly teach: further comprising, in response to receiving information  indicating the second set of time resources, controlling 5Attorney Docket No.: 1557-736PUS (P075900US02) scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set .  
Novlan teaches: further comprising, in response to receiving information indicating the second set of time resources, controlling 5Attorney Docket No.: 1557-736PUS (P075900US02) scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication and fig 4, para [0041], where, “slot t+1” equivalent to “second set of time resources”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in response to receiving information indicating the second set of time resources, controlling 5Attorney Docket No.: 1557-736PUS (P075900US02) scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).
Regarding claim 15, Yuan discloses: An integrated access backhaul, IAB, node  configured to communicate with at least one of a parent node, a child node and a wireless device (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110/210 and child node 240, para [0010] and para [0071], and a wireless device UE 130-1), the IAB node being configured to: receive from the parent node information indicating (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0071], where, IAB-Parent node 110 and IAB-node 120 in reference to fig 1A): a first set of time resources in which the IAB node is to be capable of receiving a downlink backhaul (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006], where, “wherein DL transmission timing  is aligned across IAB-nodes and the IAB-donor nodes”, further fig 20A-B to fig 24A-B); and a second set of time resources in which an uplink parent backhaul might be scheduled (fig 20A-B to 24A-B, para [0041]-[0045], where, depicts timing resource configuration for UL/DL backhaul transmission, where, “wherein DL transmissions are aligned across IAB nodes and IAB-donor nodes and DL reception and UL reception are aligned at an IAB node”, where, “timing resource for BUL T at IAB”); Although, Yuan teaches, DL timing and BUL T timing. However, Yuan does not explicitly teach: first set of time resources and second set of time resources; in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node; 
Novlan teaches: first set of time resources and second set of time resources (fig 4, para [0041], where, “slot t” equivalent to “first set of time resources” and “slot t+1” equivalent to “second set of time resources”);
in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “first set of time resources and second set of time resources, in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).
	
Regarding claims 33 and 34, Yuan discloses: The method of claim 1 and the IAB node of claim 15 (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110 or 210 and child node 240, para [0010] and para [0071]), however, Yuan does not explicitly teach: further comprising: receiving a third set of time resources in which the IAB node is permitted to schedule an uplink transmission from a wireless device, WD.
Novlan teaches: receiving a third set of time resources in which the IAB node is permitted to schedule an uplink transmission from a wireless device, WD (fig 7-8, para [0046], “slot-2” equivalent to “third set to time resource”, where, the UE is scheduled by IAB node for uplink transmission).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “receiving a third set of time resources in which the IAB node is permitted to schedule an uplink transmission from a wireless device, WD” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).
Regarding claims 11 and 12, Yuan discloses: The method of claim 33 (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110 or 210 and child node 240, para [0010] and para [0071]), however, Yuan does not explicitly teach: further comprising, in response to receiving information indicating the third set of time resources, scheduling uplink transmissions from the child node or wireless device only within time resources of the third set.  
Novlan teaches: in response to receiving information indicating the third set of time resources, scheduling uplink transmissions from the child node or wireless device only within time resources of the third set (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication and fig 4, para [0041], where, “slot t+2” equivalent to “third set of time resources”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in response to receiving information indicating the third set of time resources, scheduling uplink transmissions from the child node or wireless device only within time resources of the third set” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).	
Regarding claims 9 and 22, Yuan discloses: The method of claim 8 and the IAB node of claim 15 (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006]), however, Yuan does not explicitly teach: further comprising preventing scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set.
Novlan teaches: preventing scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set (para [0005], where, “the duplex constraint at the relay that prevents simultaneous transmission and reception”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “preventing scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).
Regarding claim 10, Yuan discloses: The method of claim 8 further comprising reducing the probability of scheduling uplink transmissions from the child node to the IAB node for time resources within the second set compared to if those time resources were not included within the second set (fig 17B, para [0092], where, “there is some time overlapping due to propagation delay between which cannot be used as a part of the guard time and thus the actual guard time within the backlink slot will be increased”, thereby exhibits greater delay in changing to uplink transmission from child node, hence probability of uplink transmission from child node will be reduced).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “preventing scheduling of uplink transmissions from the child node to the IAB node for time resources within the second set” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).

Regarding claim 25, Yuan discloses: The IAB node of claim 34 (fig 1B, IAB node 220 and child node 240), however, Yuan does not explicitly teach: further configured to, in response to receiving information indicating the third set of time resources, schedule uplink transmissions from one of the child node  and the wireless device only within time resources of the third set.  
Novlan teaches: further comprising, in response to receiving information indicating the third set of time resources, schedule uplink transmissions from one of the child node  and the wireless device only within time resources of the third set.  
in response to receiving information indicating the third set of time resources, schedule uplink transmissions from one of the child node  and the wireless device only within time resources of the third set (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication and fig 4, para [0041], where, “slot t+2” equivalent to “third set of time resources”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in response to receiving information indicating the third set of time resources, schedule uplink transmissions from one of the child node  and the wireless device only within time resources of the third set” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).	
Regarding claim 26, Yuan discloses: The IAB node of claim 34 (fig 1B, IAB node 220 and child node 240), further configured to, in response to receiving information indicating the third set of time resources, identify available time resources to be used for downlink transmissions to the wireless device (fig 5, para [0043], where, “the IAB parent node indicates that the remaining downlink resources in slot t+1 and “slot t+2” equivalent to “third set of time resources” are available for usage by the IAB DU for downlink transmissions”).  
Regarding claim 31, Yuan discloses: A non-transitory computer readable medium para including instructions which, when executed by a processor of an integrated access backhaul network node (fig 28, para [0134], includes memory and Processor) configured to communicate with a parent node and child node, cause the processor to receive from a parent node information indicating (fig 1A-B, IAB-node 120 or 220, IAB-donor Parent node 110 or 210 and child node 240, para [0010] and para [0071]); a first set of time resources in which the IAB node is to be capable of receiving a downlink backhaul (fig 1A-B and fig 4, steps 410-420, indicates time period for backhaul link, para [0006], where, “wherein DL transmission timing is aligned across IAB-nodes and the IAB-donor nodes”, further fig 20A-B to fig 24A-B); and 
a second set of time resources in which an uplink parent backhaul might be scheduled (fig 20A-B to 24A-B, para [0041]-[0045], where, depicts timing resource configuration for UL/DL backhaul transmission, where, “wherein DL transmissions are aligned across IAB nodes and IAB-donor nodes and DL reception and UL reception are aligned at an IAB node”, where, “timing resource for BUL T at IAB”);
Although, Yuan teaches, DL timing and BUL T timing. However, Yuan does not explicitly teach: first set of time resources and second set of time resources; in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node.
Novlan teaches: first set of time resources and second set of time resources (fig 4, para [0041], where, “slot t” equivalent to “first set of time resources” and “slot t+1” equivalent to “second set of time resources”);
in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node (fig 2 and 3, para [0035], “When the donor gNB (hop 0) node 202 sends download transmissions to the relay node 204 of hop order 1, the relay node 204 is receiving, and thus can schedule access UEs (an actual UE or a second order relay IAB node, e.g., 206, whose gNB it is) in the uplink”, where, the IAB node 204 has the capability of full-duplexing as it includes uplink and downlink communication).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “first set of time resources and second set of time resources, in response to receiving information indicating the first set of time resources, scheduling links to the child node within the time resources of the first set, depending on the capabilities of the IAB node” as taught by Novlan into Yuan in order to allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461